Citation Nr: 0414931	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  04-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for service-connected 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1943 to 
September 1945.


FINDING OF FACT

Separate compensable ratings for persistent tinnitus of each 
ear are not provided under the applicable rating criteria.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met and separate compensable ratings 
for each ear are not provided under the applicable rating 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1-
4.14, 4.85-4.87, Diagnostic Code 6260 (in effect both before 
and after June 10, 1999); VAOPGCPREC 2-03.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected bilateral 
tinnitus should be assigned separate 10 percent ratings with 
respect to each ear.

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. §§ 4.85- 
4.87 (2003)].  The former rating criteria provided a maximum 
10 percent rating for persistent tinnitus as a symptom of 
head injury, concussion, or acoustic trauma.  38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998).  The revised regulation 
provided a maximum 10 percent rating for recurrent tinnitus, 
regardless of its etiology.  A note following the revised 
provision states that an evaluation in excess of 10 percent 
may be available if tinnitus is associated with other 
disabilities.  However, it is not contended and the evidence 
does not demonstrate that the veteran has associated chronic 
suppurative otitis media, mastoiditis, or cholesteatoma 
(Diagnostic Code 6200), labyrinthitis (former Diagnostic Code 
6204), Meniere's Syndrome (Diagnostic Code 6205) or cerebral 
arteriosclerosis (Diagnostic Code 8046).

The regulation was revised further in May 2003 to add two 
additional notes following the diagnostic code as follows:

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

68 Fed. Reg. 25,822 (May 14, 2003).

In addition, the Department of Veterans Affairs (VA)'s Office 
of the General Counsel (OGC) recently issued an opinion on 
this issue.  In VAOPGCPREC 2-03, OGC noted that "tinnitus is 
the perception of sound in the absence of an acoustic 
stimulus."  VAOPGCPREC 2-03 at p. 2, citing The Merck Manual 
665 (17th ed. 1999).  The OGC referenced the notice of 
proposed rulemaking resulting in the amendment to Diagnostic 
Code 6260 in May 2003 for the medical explanation of 
tinnitus:

True (subjective) tinnitus does not originate in the inner 
ear, although damage to the inner ear may be a precursor of 
subjective tinnitus.  It is theorized that in true tinnitus 
the brain creates phantom sensations to replace missing 
inputs from the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  OGC therefore determined that the 
original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.  

With respect to the issue of whether this matter should be 
remanded for additional notice under the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), the Board observes that OGC also 
recently held in VAOPGCPREC 2-2004 that under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
service-connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by a precedent opinion of the General Counsel 
that is binding on VA.

The Board further notes that a precedential opinion of the 
OGC is as binding on the ROs as it is on the Board.  Thus, 
remanding the case to the RO would serve no useful purpose 
and accomplish nothing except to further delay resolution of 
this case.  Soyini v. Derwinski, 1 Vet. App. at 546; Sabonis 
v. Brown, 6 Vet. App. at 430.  As such, the Board observes 
that precedential opinions of the OGC are binding on the 
Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000).  For that reason the 
Board finds that all versions of Diagnostic Code 6260 
preclude the assignment of separate disability ratings for 
bilateral tinnitus and that 10 percent is the maximum rating 
available for tinnitus as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Parenthetically, the Board recognizes that the regulations 
provide that except as otherwise provided in the Rating 
Schedule, disabilities arising from a single disease entity 
are to be rated separately.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); 38 C.F.R. § 4.25(b) (2003).  The assignment 
of separate ratings is, however, dependent on a finding that 
the disease entity is productive of distinct and separate 
symptoms; the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14 (2002); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  As the OGC opinion makes clear, the disease entity 
of "tinnitus" has but one symptom-the perception of sound in 
the brain without acoustic stimulus.  Therefore, since 
tinnitus does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and the left ear 
is not appropriate.

The Board would further point out that the Federal Circuit 
decision in Wanner v. Principi, No. 03-7169 (Fed. Cir. June 
2, 2004), recently reversed the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Wanner v. 
Principi, 17 Vet. App. 4, 17-18 (2003), which had invalidated 
that part of the regulation in effect prior to June 1999 that 
contained a trauma requirement for a compensable rating to 
apply.   Because VAOPGCPREC 2-03 determined that the original 
and revised versions of Diagnostic Code 6260 authorized a 
single 10 percent rating for tinnitus, the decision of the 
Federal Circuit would not affect the outcome in this case.  
Simply put, VAOPGCPREC 2-03 would prohibit separate ratings 
under both the original and revised versions of Diagnostic 
Code 6260, and the Board is bound to follow the decisions of 
the OGC.  

In summary, the Board finds that separate 10 percent ratings 
for the veteran's bilateral tinnitus is not available as a 
matter of law, and that the preponderance of the evidence is 
otherwise against the veteran's claim for an evaluation in 
excess of 10 percent for this service-connected disability.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



